Citation Nr: 0934848	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-23 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits based on claims for 
service connection for a low back disorder.

3.  Entitlement to accrued benefits based on claims for 
service connection for migraine headaches.

4.  Entitlement to accrued benefits based on claims for 
service connection for delirium episodes due to trauma.

5.  Entitlement to accrued benefits based on claims for 
service connection for a lung disorder.

6.  Entitlement to accrued benefits based on claims for 
service connection for circulatory disturbance with shock.

7.  Entitlement to accrued benefits based on claims for 
service connection for anxiety and depression.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to December 
1966.  He died in April 2003.  The Appellant is his surviving 
spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appeal was remanded for additional development 
in June 2008.

The claim for service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's died in April 2003 and in September 2003, 
VA received the Appellant's application for accrued benefits. 
 
2.  Any low back problems the Veteran experienced during his 
period of military service were acute and transitory, as the 
Veteran did not complain again about his back until many 
years thereafter.

3.  The Veteran did not have a diagnosis of a headache 
disorder, to include migraines, at the time of his death.

4.  The Veteran did not have a diagnosis of delirium at the 
time of his death.

5.  A lung disorder was not present during the Veteran's 
period of military service or until many years thereafter; 
and was not due to an event or incident during service.

6.  The Veteran did not have a diagnosis of circulatory 
disturbance with shock at the time of his death.

7.  The Veteran did not have a diagnosis of anxiety and 
depression at the time of his death.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

2.  Migraine headaches were not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

3.  Delirium episodes due to trauma were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009).

4.  A lung disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).

5.  Circulatory disturbance with shock was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009).

6.  Anxiety and depression were not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veteran's claims were 
previously denied by the RO in June 2002 due to the character 
of his discharge.  Subsequent to the Veteran's death, the 
Navy upgraded the character of the Veteran's discharge to 
"general."  Therefore, the character of discharge is not at 
issue and will not be discussed herein.



Duties to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). See Holliday v. Principi, 14 
Vet. App. 280 (2000) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim]. The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

In this case, the outcome of an accrued benefits claim hinges 
on the application of the law to evidence which was in the 
file at the time of the Veteran's death.  See 38 C.F.R. § 
3.1000(a) (2009).  However, the Court of Appeals for Veterans 
Claims (Court) has held that "evidence in the file at the 
date of death" may include Service Department records "in 
VA's possession" on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death. Hayes v. 
Brown, 4 Vet. App. 353 (1993); 38 C.F.R. § 3.1000(d) (2009).  
Hence, no VCAA notice is necessary in this case because, as 
is more thoroughly discussed in the law and regulations 
section immediately below, the outcome of this claim as to 
accrued benefits purposes depends exclusively on documents 
which are already contained in the Veteran's VA claims 
folder.

Additionally, in reference to the Appellant's accrued 
benefits claims and VA's duty to assist, the Board remanded 
the claim so that all Social Security records were associated 
with the claims folder.  Seeing as no additional evidence may 
be added to the file in regards to these issues, no 
evidentiary development is necessary for the accrued claims 
decided herein. Thus, no discussion of whether VA has 
fulfilled its duty to assist the Appellant with respect to 
these claims is necessary.

Under the circumstances of this case as it applies to the 
claims for accrued benefits, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the Appellant regarding 
what further evidence she should submit to substantiate her 
claims. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

With respect to general due process considerations, the 
Appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim. See 38 C.F.R. 
§ 3.103 (2009).  Accordingly, the Board will proceed to a 
decision on the merits as to this issue.

Eligibility for Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
3.1000(a). 
 
In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a Veteran's accrued benefits claim is 
that, without the Veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300. 
 

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that must be deemed 
to have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA records are deemed 
to be constructively in the possession of VA adjudicators and 
must be obtained). 
 
After a review of the evidence, the Board finds that the 
Veteran had a pending claim of entitlement to service 
connection for a low back disorder, migraine headaches, 
delirium episodes due to trauma, a lung disorder, circulatory 
disturbance with shock, and anxiety and depression at the 
time of his death.  Specifically, he filed a claim in April 
2002.  The RO denied the claim in June 2002.  The Veteran 
died in April 2003, prior to the expiration of the one-year 
time period in which he could have filed a timely notice of 
disagreement.  Therefore, because the June 2002 decision was 
not yet final in April 2003, at the time of death, it was 
still "pending" for purposes of the regulations.  38 C.F.R. 
§ 3.160(d).

Moreover, although the Veteran's claim terminated with his 
death, the regulations set forth a procedure for a qualified 
survivor to carry on, to a limited extent, a deceased 
Veteran's claim for VA benefits by submitting a timely claim 
for accrued benefits.  38 U.S.C.A. § 5121; see Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994). 
 
Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the Veteran prior 
to his death, the accrued benefits claim is derivative of the 
Veteran's claim and the Appellant takes the Veteran's claim 
as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998). 
 
In the instant case, the Veteran died in April 2003, and the 
claim for accrued benefits was received in September 2003.  
The Veteran's widow seeks service connection for a low back 
disorder, migraine headaches, delirium episodes due to 
trauma, a lung disorder, circulatory disturbance with shock, 
and anxiety and depression for the purpose of receiving 
accrued benefits. 

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Low Back Disorder

The Appellant contends that the Veteran had a low back 
disorder at the time of his death and that this disorder was 
related to an in service injury.  The Board has carefully 
considered the evidence of record, including private medical 
reports, records from the Social Security Administration, VA 
records, service treatment records, and several lay 
statements from the Veteran's widow, the Appellant.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  Examination upon entry 
into service in March 1965 showed no problems associated with 
the Veteran's back.  The Veteran was seen for back pain many 
times in service during July and August 1965.  In January 
2003, some degeneration was noted in the cervical spine and 
the Veteran complained of pain in his neck and shoulders, but 
not his low back.  The Veteran's daughter reports that he 
complained of back pain for many years.  There is no medical 
evidence that the Veteran ever sought treatment for back pain 
following the in service treatment in 1965.  On his VA Form 
526, filed in April 2002, the Veteran listed his in service 
treatment for his back but did not report receiving any 
further treatment for his back.  The records contained in the 
claims folder at the time of his death (and these include 
government records obtained after his death) do not 
demonstrate that the Veteran had a diagnosis associated with 
his low back prior to his death.  Instead, these records show 
treatment for a hip problem and, in the Veteran's last year, 
treatment for various types of cancer.

The claims file also contains several statements from the 
Veteran's family members which describe the back pain and 
problems the Veteran experienced since his discharge from 
service.  The Veteran's family members, including his wife 
and daughter, are competent to explain that they observed the 
Veteran's back pain.  However, the Court has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, 
supra.  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Board notes that lay persons, such as the Veteran's wife 
and daughter, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu, supra.  
Although the Veteran and Appellant may have believed he had 
some sort of back problem, these statements are not supported 
by competent medical evidence.  Where the medical evidence 
establishes that a Veteran does not have a disorder at the 
time of his death for which service connection is sought, 
service connection for that disorder is not authorized under 
the statues governing Veterans' benefits.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board has carefully considered the assertions of the 
Veteran prior to his death, as well as those of the 
Appellant, and the evidence of record.  There is no doubt 
that the Veteran served his country well and that he injured 
his back in service. However, the competent medical evidence 
is against the Appellant's claim that the Veteran had a 
diagnosed low back disorder prior to his death.  While a 
statement of July 2001 shows that the veteran experienced 
pain in his lower back, and his physician suspected his back 
was to source of the pain, no diagnosis or connection to 
service was related.  The criteria for service connection 
have not been met on appeal.  Caluza, supra.  The evidence is 
not in equipoise, so the provisions of 38 U.S.C.A. 5107(b) 
regarding reasonable doubt are not applicable.  The claim is 
denied.

2.  Lung Disorder

The Appellant contends that the lung disorder the Veteran had 
at the time of his death was related to a collapsed lung he 
experienced immediately following service.  The Board has 
carefully considered the evidence of record, including 
private medical reports, records from the Social Security 
Administration, VA records, and service treatment records.  
The Board has also considered numerous lay statements, 
particularly from the Veteran's widow, the Appellant.  These 
statements explain that the Veteran became seriously ill with 
cancer, and that the Appellant believes the primary cancer 
was lung cancer, and that the lung cancer is related to the 
collapsed lung the Veteran experienced shortly after service.

Service treatment records show no treatment for a lung 
disorder.  A medical record from December 1966, within days 
of discharge from service, shows that the Veteran had a 
spontaneous pneumothorax of the right chest (a collapsed 
lung).  The next time any sort of lung problem was noted was 
in 1996, when the Veteran sought treatment for a cough.  
Private medical records show the Veteran was treated for a 
cough and chest pain on numerous occasions between 1996 and 
2001.  The Veteran was diagnosed with lung cancer in April 
2003, shortly before his death that same month from an 
unknown primary cancer.

As for the clinically diagnosed lung cancer, to the extent 
that the Veteran is shown to have any such disorder, such 
evidence is reflective only of one factor in a successful 
claim of service connection.  Morton v. Principi, 3 Vet. App. 
508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992) (observing that evidence of the Veteran's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).  There must be a nexus to active service.

The Veteran clearly experienced a serious problem with his 
lungs immediately after service, but there is no evidence of 
any other serious problems with his lungs until 2003, when he 
was diagnosed with lung cancer.  There is no evidence of even 
a cough severe enough to merit medical attention until 1996.  
The absence of any diagnosis of a lung disorder between 1966 
and 2003 constitutes negative evidence tending to disprove 
the assertion that the Veteran's 1966 collapsed lung is 
somehow related to the lung cancer diagnosed over 30 years 
later.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. 
§ 3.102 (noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
This 30 year period without complaints, problem, or 
treatments, is evidence which tends to show that lung cancer 
was not incurred in service.

Unfortunately, the Appellant's and Veteran's statements are 
the only evidence supporting the Appellant's claim that a 
lung disorder, including lung cancer, is related to service.  
The Board notes that the statements of the Appellant and 
Veteran to the effect that his lung cancer was causally 
connected to his active service are not probative as there is 
no evidence in the record that he has any medical knowledge 
or expertise to render such an opinion.  Espiritu, supra.

Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's lung cancer 
was in any way linked to any incident of his active service.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the Veteran's lung cancer and his active service.

After consideration of the entire record and the relevant 
law, the Board finds that a lung disorder, including lung 
cancer, was not related to active service.  There is no doubt 
that lung cancer played a role in the Veteran's untimely and 
unfortunate death, but the medical evidence of record as a 
whole does not show an etiological relationship between the 
origin and/or severity of the lung cancer and service.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a lung disorder.

3.  Migraine Headaches; Delirium Episodes; Circulatory 
Disturbance; and Anxiety and Depression.

The Appellant contends that, prior to his death, the Veteran 
experienced headaches, delirium, circulatory problems, 
anxiety, and depression.  The Veteran reported that these 
problems began in service and the Appellant believes these 
problems are related to service.  The Board has carefully 
reviewed the evidence of record, including private medical 
reports, records from the Social Security Administration, VA 
records, service treatment records, and several lay 
statements from the Veteran's widow, the Appellant.

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a disability at the time of his death.  
A review of the records shows that examination upon entry 
into service in March 1965 showed no complaints of headaches, 
delirium, circulatory problems, anxiety, or depression.  
Service treatment records do not contain any complaints of 
headaches, delirium, circulatory problems, anxiety, or 
depression.  There is no post-service medical evidence that 
the Veteran ever sought treatment for headaches, delirium, 
circulatory problems, anxiety, or depression.  On his VA Form 
526, filed in April 2002, the Veteran claimed service 
treatment for headaches, delirium, circulatory problems, 
anxiety and depression, but did not report any recent 
treatment.  Unfortunately, the records contained in the 
claims folder at the time of the Veteran's death (and these 
include government records obtained after his death) do not 
demonstrate that the Veteran had a diagnosis of headaches, 
delirium, circulatory problems, anxiety, or depression prior 
to his death.  Instead, these records show treatment for a 
hip problem and, in the Veteran's last year, treatment for 
various types of cancer.

Prior to the Veteran's death, the Veteran had not been 
diagnosed with headaches, delirium, circulatory problems, 
anxiety, or depression.  Again, competent medical evidence is 
required and lay persons, such as the Veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Grottveit, supra; see also Espiritu, supra.  
Although the Veteran may have believed he had some sort of 
headache disorder, and had stated such, this statement is not 
supported by competent medical evidence.  Where the medical 
evidence establishes that a Veteran did not, prior to his 
death, have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer, supra; Rabideau, supra.

The Board has carefully considered the assertions of the 
Veteran prior to his death, as well as those of the 
Appellant, and the evidence of record.  There is no doubt 
that the Veteran served his country well and that died a 
painful and untimely death.  However, the competent medical 
evidence is against the Appellant's claim that the Veteran 
had headaches, delirium, circulatory problems, anxiety, or 
depression at anytime during the appeals period.  The 
criteria for service connection has not been met.  Caluza, 
supra.  The evidence is not in equipoise, so the provisions 
of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not 
applicable.  The claims are denied.


ORDER

Accrued benefits based on claims for service connection for a 
low back disorder are denied.

Accrued benefits based on claims for service connection for 
migraine headaches are denied.

Accrued benefits based on claims for service connection for 
delirium episodes due to trauma are denied.

Accrued benefits based on claims for service connection for a 
lung disorder are denied.

Accrued benefits based on claims for service connection for 
circulatory disturbance with shock are denied.

Accrued benefits based on claims for service connection for 
anxiety and depression are denied.


REMAND

In a case, as here, involving a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death, 38 U.S.C.A. § 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which the Veteran was service-connected at the time 
of his death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Although the Appellant was sent notice in December 
2004 and January 2005, that notice did not explain the 
evidence information required to substantiate a DIC claim 
based on a disorder not yet service-connected.  Additional 
notice is needed.

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant an additional 
notice letter that complies with the 
requirements of 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2008), including an explanation of the 
information or evidence needed to 
establish a claim for service connection 
for the cause of the Veteran's death, as 
outlined in Hupp.

2.  After completing the above action, the 
claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


